Citation Nr: 0811528	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).   



FINDINGS OF FACT

A chronic low back disorder was not present until many years 
after service and there is no competent evidence that the 
veteran's current disorder is related to service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by service, and arthritis of the lumbar spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The veteran's duty-to-assist letter 
was provided before the adjudication of his claim.  In 
addition, the letter specifically informed the veteran that 
he should submit any additional evidence that he had in his 
possession.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability / disabilities on appeal.  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim / claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's post-service treatment records have been obtained.  
The veteran has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Although the veteran's service 
medical records could not be obtained, all appropriate 
efforts to secure them were made.  The Board notes that in 
reply to a request by the RO for such records, the National 
Personnel Records Center (NPRC) reported in March 2005 that 
"The National Personnel Records Center has conducted an 
extensive and thorough search of the records among our 
holdings.  We were unable to locate the records identified in 
your request.  On the basis of the request presented to the 
NPRC, we have concluded that the records either do not exist, 
that NPRC does not have them, or that further efforts to 
locate them at NPRC would be futile."  

The Board also finds that an examination is not warranted.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

The Board finds that a medical examination in not necessary 
in this case.  While there is evidence of a current 
disability, there is no indication that his current 
disability may be associated with the veteran's service.  
There is no medical evidence to support his contentions that 
this problem started in service and has gotten worse, 
particularly in light of the fact that his first complaints 
post-service are associated with onset in 2000 or later.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran's service medical records were 
destroyed by fire.  Under such circumstances, there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has a low back disorder which is related to service.  In 
reaching this conclusion, the Board has considered a written 
statement from the veteran dated in March 2005 in which he 
recounted that while stationed at an airfield in the Mekong 
Delta, he worked as a truck driver and injured his back   He 
said that his back was treated and he was given pills.

The Board finds, however that the lack of medical records for 
many years subsequent to service weighs against the claim as 
it indicates that there was no continuity of symptomatology 
after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  

The post service treatment records reflect that the onset of 
the current back problems was in later 2000 or early 2001.  
There are numerous VA treatment records which place the date 
of onset of the current symptoms as being within that time 
period.  For example, a March 2001 VA record noted that he 
had back pain which started in January 2001.  An April 2001 
VA record notes a history of back pain since the beginning of 
2001.  A June 2001 VA record notes back pain since last 
December.  It was noted that there was no history of injury 
to the back.  Another June 2001 VA record notes that there 
was no history of trauma.  A VA record dated in April 2002 
noted that the back pain began ten months ago.  Other VA 
treatment records contain similar histories.  

Moreover, the veteran himself placed the date of onset of his 
back symptoms as being long after service in a claim for 
pension which he filed with the VA in February 2003.  In 
response to a question regarding he date of onset of 
disability, he reported that it began in 2002.  

The Board finds that the statements made by the veteran in 
connection with his pension claim and for the purposes of 
obtaining medical treatment have higher probative value than 
the more recent statements which he offered in support of his 
claim for compensation benefits.  In addition, there is no 
competent medical evidence that the veteran's current low 
back disorder is related to service.  Accordingly, the Board 
concludes that a chronic low back disorder was not incurred 
in or aggravated by service, and arthritis of the spine may 
not be presumed to have been incurred in service.  


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


